Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hartmann (US 4,881,750 A).
	Regarding claim 1, Hartmann (Figures 1-3) teaches a shock-absorbing front fork for a bicycle, comprising: A fork having a crown (fork crown 13), a first leg and a second leg extending from the crown, a passage defined axially and centrally through the crown; 5an inner part including a lower section (fork tube 10) inserted into the passage of the crown, a locking member (flanged plug 15) connected to the lower section of the inner part from an underside of the crown, the inner part including multiple first slots defined axially in an outside thereof (shallow milled slots 14), a pin partially received in each of the first slots (axial ribs 11); 10a rod (damper tube 26) extending through a dust-proof unit (elastomeric boot 36), a first ring ("O" ring seal 31) and a spring (compression spring 38), a lower section of the rod connected to a top end of the inner part, and an outer part (steering tube 5) being a tube which includes multiple first grooves defined axially in an inner periphery thereof (a circumferential groove in the lower end of the steering tube 5), the outer part mounted to the inner part, the pins partially accommodated in the first grooves, the spring, 15an upper section of the inner part and the rod accommodated in the outer part, the outer part being axially movable relative to the inner part with the pins movable in the first slots and the first grooves (Col. 2, Line 61- Col. 3, Line. 14).
	Regarding claim 7, Hartmann teaches that the dust-proof unit includes a sleeve and a top connection member, two ends of the sleeve are respectively positioned by the top connection member and a bottom connection portion formed to the crown (Col. 4, Lines 12-19; Figure 2).
	Regarding claim 8, Hartmann teaches that the rod extends through a second ring ("O" ring 17) which is located above the first ring (See Figure 2).
Allowable Subject Matter
Claim 9 is allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 teaches a step of reducing friction: installing multiple pins and rollers between the outer part and the inner part, the pins guiding the outer part to 12move linearly, the rollers reducing friction between the outer part and the inner part. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach shock absorbing front forks of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611